DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, filed 2/22/2022, with respect to Claims 1 – 4, 6, and 14 - 20   have been fully considered and are persuasive.  The non-final rejection of Claims 1 – 4, 6, and 14 - 20  has been withdrawn. 
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Applicant argues that Hagle does not disclose that the brush seal 5 of Hagle exerts a pushing force on the spline seal to outwardly bias the sliding backing plate 16 towards the second component 10.
Examiner notes that Hagle discloses that the brush seal 5 of Hagle exerts a pushing force on the spline seal to outwardly bias the sliding backing plate 16 towards the second component 86.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagle (U.S. Patent # 5074748).


Regarding claim 8, Hagle discloses a seal compartment (fig 5), comprising: a first component (84);
a second component (86); and
a brush seal configured to provide a seal between the first component and the second component (brush seal between 84 and 86), and attached to the first component (brush seal attached to 84, Col 4, Lines 10 – 11), the brush seal comprising:
a top plate (as seen in examiner annotated fig 5 below);
a back plate (as seen in examiner annotated fig 5 below);
a bristle pack secured at a joint between the top plate and the back plate (as seen in examiner annotated fig 5 below), the bristle pack comprising:
a first bristle set extending from the joint (as seen in examiner annotated fig 5 below); 
a second bristle set extending from the joint (17 extending from the joint of 15, 22 and 21, fig 1); and 
a sliding backing plate (16) comprising:
a sliding portion (as seen in examiner annotated fig 5 below) disposed between the second bristle set and the first component (as seen in examiner annotated fig 5 below); and
a support portion having an inner face and a support face (as seen in examiner annotated fig 5 below), the inner face contacting a distal end of the second bristle set (as seen in examiner annotated fig 5 below); and the support face configured to support at least a portion of the first bristle set (as seen in examiner annotated fig 5 below).
wherein the sliding backing plate is configured to slide relative to the first component (16 capable of sliding relative to 84), and
wherein the second bristle set is configured to exert a first pushing force on the inner face of the support portion to outwardly bias the sliding backing plate toward the second component, and to maintain contact between the sliding backing plate and the second component (second bristle set is capable of pushing on the inner face of support portion as seen in examiner annotated fig 5 below toward 86, and capable of maintaining contact between them)..

Regarding claim 10, Hagle discloses the seal compartment, further comprising a chamber defined by an inner face of the sliding portion, the second bristle set, and the first component (as seen in examiner annotated fig 5 below).

Regarding claim 11, Hagle discloses the seal compartment, the brush seal further comprising a slide assist configured to exert a second pushing force on the inner face of the sliding portion to outwardly bias the sliding backing plate toward the second component (Hagle 102 between the inner face of 16 and 10, fig 1 biasing 16 towards 86).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over Hagle in view of Short (U.S. Patent # 5351971).

Regarding claim 13, Hagle discloses the brush seal.
Hagle does not disclose wherein the slide assist further comprises at least one fluid flow passage in flow communication with the chamber, the at least one fluid flow passage configured to provide a pressurized fluid passage to the chamber.
However, Short teaches wherein the slide assist further comprises at least one fluid flow passage (130, fig 1) in flow communication with the chamber (130 with 80, fig 1, Col 4, Lines 23 – 26), the at least one fluid flow passage configured to provide a pressurized fluid passage to the chamber (130 with 80, fig 1, Col 4, Lines 23 – 26).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a flow passage of Short in the slide assist of Hagle to raise or lower the chamber pressure as required using the flow passage (Shot Col 4 Lines 17 – 22).
Allowable Subject Matter
Claims 1- 4, 6 and 14 – 20 are allowed.




    PNG
    media_image1.png
    746
    1034
    media_image1.png
    Greyscale

	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675